Case 19-01298-5-JNC   Doc 493 Filed 03/10/20 Entered 03/10/20 16:27:18     Page 1 of 9




                   UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                         GREENVILLE DIVISION

  IN RE:                                      )
                                              )       Case No. 19-00730
  CAH ACQUISITION COMPANY #1, LLC, d/b/a      )
  WASHINGTON COUNTY HOSPITAL,                 )       Chapter 11
                                              )
  Debtor.                                     )
                                              )
  IN RE:                                      )
                                              )        Case No. 19-01230
  CAH ACQUISITION COMPANY #2, LLC, d/b/a      )
  OSWEGO COMMUNITY HOSPITAL,                  )        Chapter 11
                                              )
  Debtor.                                     )
                                              )
  IN RE:                                      )
                                              )        Case No. 19-01180
  CAH ACQUISITION COMPANY #3, LLC, d/b/a      )
  HORTON COMMUNITY HOSPITAL,                  )        Chapter 11
                                              )
  Debtor.                                     )
                                              )
  IN RE:                                      )
                                              )        Case No. 19-01300
  CAH ACQUISITION COMPANY 6, LLC, d/b/a       )
  I-70 COMMUNITY HOSPITAL,                    )        Chapter 11
                                              )
  Debtor.                                     )
                                              )
  IN RE:                                      )
                                              )        Case No. 19-01298
  CAH ACQUISITION COMPANY 7, LLC, d/b/a       )
  PRAGUE COMMUNITY HOSPITAL,                  )        Chapter 11
                                              )
  Debtor.                                     )
                                              )
  IN RE:                                      )
                                              )        Case No. 19-01697
  CAH ACQUISITION COMPANY 12, LLC, d/b/a      )
  FAIRFAX COMMUNITY HOSPITAL,                 )        Chapter 11
                                              )
  Debtor                                      )
                                              )




                                        1
Case 19-01298-5-JNC        Doc 493 Filed 03/10/20 Entered 03/10/20 16:27:18               Page 2 of 9




  IN RE:                                      )
                                              )                      Case No. 19-01227
  CAH ACQUISITION COMPANY 16, LLC, d/b/a )
  HASKELL COUNTY COMMUNITY                    )                      Chapter 11
  HOSPITAL,                                   )
                                              )                      (Jointly Administered)
  Debtor.                                     )
  ___________________________________________ )

       TRUSTEE’S THIRD STATUS REPORT ON SALES OF DEBTORS’ ASSETS

        NOW COMES Thomas W. Waldrep, Jr., the trustee (the “Trustee”) for the above-

 captioned debtors (individually, a “Debtor,” and collectively, the “Debtors”), by and through

 undersigned counsel, and hereby submits this Third Status Report on the sales of the Debtors’

 assets. In support thereof, the Trustee respectfully states as follows:

 CAH Acquisition Company #1, LLC

        1.      At the hearing on January 16, 2020 (the “Sale Hearing”), the Court approved the

 Trustee’s motion to sell this Debtor’s assets [Case No. 19-00730, Dkt. No. 519] to Affinity Health

 Partners, LLC (“Affinity”) pursuant to Affinity’s stalking horse bid.

        2.      This Court’s Order approving the sale to Affinity [Case No. 19-00730, Dkt. No.

 686] was entered on February 7, 2020. Also on February 7, 2020, the Trustee filed the Trustee’s

 Status Report on Sales of Debtors’ Assets in all of the Debtors’ cases (the “First Status Report”).

 With respect to this Debtor, the Trustee reported that he and Affinity were maintaining ongoing

 discussions regarding the closing of the sale of this Debtor’s assets. The Trustee also reported

 that, after consultation with the Bankruptcy Administrator, Washington County, and First Capital,

 the Trustee agreed to give Affinity an additional thirty (30) days, through and until March 1, 2020,

 to consummate the closing of this sale.

        3.      Since February 7, 2020, the Trustee has remained in daily contact with Affinity,

 which has employed Chip Ezell of Cobalt Capital Partners (“Cobalt”) to raise the funds necessary


                                                   2
Case 19-01298-5-JNC         Doc 493 Filed 03/10/20 Entered 03/10/20 16:27:18                 Page 3 of 9




 to close on the sale of the hospital. As reported in the Second Status Report, Chip Ezell

 communicated with, and in some cases, traveled to meet with, at least six potential Investors that

 had expressed an interest in funding the purchase of this Debtor’s assets.

        4.      In addition, Affinity has approached several asset-based lenders to fund the

 purchase of the hospital. A non-exhaustive list of such lenders has now been identified by Affinity.

 The lenders, and their respective points of contact, are:

                a.      1st Coastal Capital (Don Gurney)

                b.      Kennedy Funding Financial (Mark Falzone)

                c.      Broadmark Realty Capital (Brett Kaye)

                d.      CIT Bank (Philip Robbins)

                e.      Peak Capital Funding (Mark Nash)

                f.      AMI Lenders (Jeff Emerson)

                g.      ROK Lending (TBD)

        5.      Affinity has received a letter of interest, delivered by Kennedy Funding Financial

 to Affinity on March 9, 2020, outlining the terms for a two-year loan to finance the total sales price

 for this Debtor’s assets. The letter of interest has been shared with Washington County, First

 Capital, and the Bankruptcy Administrator. The Trustee is informed and believes that additional

 lending offers will be proposed.

        6.      Affinity expects to close on its purchase of the Debtor’s assets prior to the end of

 this month.

        7.      Although the Trustee is confident that Affinity will obtain funding for its purchase

 of the Debtor’s assets, as a precaution the Trustee has requested that Sherwood Partners resume

 their efforts as sales agent for the Trustee to find alternative purchasers for these assets.



                                                    3
Case 19-01298-5-JNC         Doc 493 Filed 03/10/20 Entered 03/10/20 16:27:18                 Page 4 of 9




        8.        The Trustee will update the Court weekly as to the status of this closing, with the

 next such weekly update being filed no later than March 17, 2020, if needed.

 CAH Acquisition Company #2, LLC

        9.        At the Sale Hearing, the Trustee received a bid in open court for this Debtor’s assets

 from Oswego Neuropsych Hospital, Inc. (“NHI”). Pursuant to the Court’s Order authorizing the

 Trustee to consider such bid [Case No. 19-01230, Dkt. No. 297], the Trustee scheduled a phone

 auction that was ultimately canceled for lack of competing bidders, resulting in NHI as the sole,

 highest, and best bidder for this Debtor’s assets.

        10.       The Court approved the proposed sale to NHI at a subsequent hearing on January

 29, 2020 (the “Second Sale Hearing”).

        11.       In the First Status Report, the Trustee reported that he maintained communications

 with NHI and was awaiting NHI’s comments regarding the Sale Order and APA. At that time, the

 Trustee expected that closing would occur before the end of February. The Trustee uploaded the

 Sale Order and APA, with such Order being entered on February 18, 2020 [Case No. 19-01230,

 Dkt. No. 324].

        12.       As stated in the Second Status Report, the Trustee has maintained communications

 with counsel for NHI, who has indicated that the closing of the sale of this Debtor’s assets will

 occur in March 2020. This expected timeline has not changed.

        13.       The Trustee will update the Court weekly as to the status of this closing, with the

 next such weekly update being filed no later than March 17, 2020, if needed.




                                                      4
Case 19-01298-5-JNC        Doc 493 Filed 03/10/20 Entered 03/10/20 16:27:18              Page 5 of 9




 CAH Acquisition Company #3, LLC

        14.     At the Sale Hearing, the Court approved the Trustee’s motion to sell this Debtor’s

 assets [Case No. 19-01180, Dkt. No. 272] to Atchison Health Association (“Atchison”) pursuant

 to Atchison’s high bid at the December 19, 2019 auction (the “Auction”).

        15.     In the First Status Report, the Trustee reported that he had uploaded the Sale Order

 and APA to the Court, which was entered by the Court on January 31, 2020 [Case No. 19-01180,

 Dkt. No. 371]. At the time of the First Status Report, the Trustee expected to close the purchase

 of this Debtor’s assets by Atchison before the end of February.

        16.     The sale of this Debtor’s assets did not close in February due to delays related to

 the purchaser’s title insurance company, but the parties believe that the sale will occur in March

 2020. The Trustee is currently holding funds for the full purchase price of the assets in his law

 firm’s client trust account.

        17.     The Trustee will update the Court weekly as to the status of this closing, with the

 next such weekly update being filed no later than March 17, 2020, if needed.

 CAH Acquisition Company 6, LLC

        18.     At the Sale Hearing, the Court approved the Trustee’s motion to sell this Debtor’s

 assets [Case No. 19-01300, Dkt. No. 362] to Affinity Health Partners, LLC (“Affinity”) pursuant

 to Affinity’s stalking horse bid.

        19.     This Court’s Order approving the sale to Affinity [Case No. 19-01300, Dkt. No.

 486] was entered on February 7, 2020. In the First Status Report, the Trustee reported that he and

 Affinity were maintaining ongoing discussions regarding the closing of the sale of this Debtor’s

 assets. The Trustee also reported that, after consultation with the Bankruptcy Administrator,




                                                 5
Case 19-01298-5-JNC         Doc 493 Filed 03/10/20 Entered 03/10/20 16:27:18                 Page 6 of 9




 Washington County, and First Capital, the Trustee agreed to give Affinity an additional thirty (30)

 days, through and until March 1, 2020, to consummate the closing of this sale.

        20.     As stated above with respect to Washington County Hospital, the Trustee has

 remained in daily contact with Affinity with respect to the I-70 facility. The Investors and the

 lenders mentioned in this Status Report with respect to Washington County Hospital also apply to

 the I-70 facility, except that Affinity has not yet presented the Trustee with a letter of intent or

 term sheet.

        21.     Affinity expects to close on its purchase of the Debtor’s assets prior to the end of

 this month.

        22.     Although the Trustee is confident that Affinity will obtain funding for its purchase

 of the Debtor’s assets, as a precaution the Trustee has requested that Sherwood Partners resume

 their efforts as sales agent for the Trustee to find alternative purchasers for these assets.

        23.     The Trustee will update the Court weekly as to the status of this closing, with the

 next such weekly update being filed no later than March 17, 2020, if needed.

 CAH Acquisition Company 7, LLC

        24.     At the Sale Hearing, the Court approved the Trustee’s motion to sell this Debtor’s

 assets [Case No. 19-01298, Dkt. No. 341] to Transcendental Union with Love and Spiritual

 Advancement (“TULSA”) pursuant to TULSA’s high bid at the Auction.

        25.     In the First Status Report, the Trustee reported that he had uploaded the Sale Order

 and APA to the Court, which was entered by the Court on February 4, 2020 [Case No. 19-01298,

 Dkt. No. 450]. At that time, the Trustee expected to close the purchase of this Debtor’s assets by

 TULSA within thirty (30) days following the entry of the Sale Order.




                                                    6
Case 19-01298-5-JNC        Doc 493 Filed 03/10/20 Entered 03/10/20 16:27:18             Page 7 of 9




        26.     As reported in the Second Status Report, this sale was delayed, as TULSA obtained

 counsel. Trustee has maintained contact with such counsel and expects the sale to close in March

 2020. The Trustee is currently holding funds for the full purchase price of the assets in his law

 firm’s client trust account.

        27.     The Trustee will update the Court weekly as to the status of this closing, with the

 next such weekly update being filed no later than March 17, 2020, if needed.

 CAH Acquisition Company 12, LLC

        28.     At the Sale Hearing, the Court approved the Trustee’s motion to sell this Debtor’s

 assets [Case No. 19-01697, Dkt. No. 330] to Rural Wellness Fairfax, Inc. (“RWF”) pursuant to

 RWF’s high bid at the Auction.

        29.     In the First Status Report, the Trustee reported that he maintained communications

 with RWF and, at that time, anticipated submitting the Sale Order and APA to the Court within a

 week of the filing of this Status Report, with closing expected to occur within thirty (30) days

 following the entry of the Sale Order. The Trustee subsequently uploaded the Sale Order and

 APA, which was entered by the Court on February 14, 2020 [Case No. 19-01697, Dkt. No. 447].

        30.     As reported in the Second Status Report, the Trustee anticipates that the sale will

 close within the projected thirty (30) days following the entry of the Sale Order. The parties are

 working towards a closing date of March 12, 2020, one day ahead of what was reported in the

 Second Status Report.

        31.     The Trustee will update the Court weekly as to the status of this closing, with the

 next such weekly update being filed no later than March 17, 2020, if needed.




                                                 7
Case 19-01298-5-JNC        Doc 493 Filed 03/10/20 Entered 03/10/20 16:27:18                Page 8 of 9




 CAH Acquisition Company 16, LLC

        32.     At the Sale Hearing, the Trustee received a bid in open court for this Debtor’s assets

 from Haskell Regional Hospital, Inc. (“HRH”). Pursuant to the Court’s Order authorizing the

 Trustee to consider such bid [Case No. 19-01227, Dkt. No. 405], the Trustee scheduled a phone

 auction that was ultimately canceled for lack of competing bidders, resulting in HRH as the sole,

 highest, and best bidder for this Debtor’s assets.

        33.     The Court approved the proposed sale to HRH at the Second Sale Hearing.

        34.     In the First Status Report, the Trustee reported that he maintained communications

 with HRH and was awaiting HRH’s comments regarding the Sale Order and APA, and, at the time,

 the Trustee expected that closing would occur within thirty (30) days following the entry of the

 Sale Order. Such Order was subsequently uploaded and entered by the Court on February 18,

 2020 [Case No. 19-01227, Dkt. No. 430].

        35.     As reported in the Second Status Report, the Trustee anticipates that the sale will

 close within the projected thirty (30) days following the entry of the Sale Order.

        36.     The Trustee will update the Court weekly as to the status of this closing, with the

 next such weekly update being filed no later than March 17, 2020, if needed.

        Respectfully submitted, this the 10th day of March, 2020.

                                         WALDREP LLP

                                         /s/ Thomas W. Waldrep, Jr.
                                         Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                         Jennifer B. Lyday (NC Bar No. 39871)
                                         Francisco T. Morales (NC Bar No. 43079)
                                         101 S. Stratford Road, Suite 210
                                         Winston-Salem, NC 27104
                                         Telephone: 336-717-1440
                                         Telefax: 336-717-1340
                                         Email: notice@waldrepllp.com



                                                      8
Case 19-01298-5-JNC   Doc 493 Filed 03/10/20 Entered 03/10/20 16:27:18      Page 9 of 9




                               - and –

                                HENDREN, REDWINE & MALONE, PLLC

                                Jason L. Hendren (NC State Bar No. 26869)
                                Rebecca F. Redwine (NC Bar No. 37012)
                                4600 Marriott Drive, Suite 150
                                Raleigh, NC 27612
                                Telephone: 919-420-7867
                                Telefax: 919-420-0475
                                Email: jhendren@hendrenmalone.com
                                      rredwine@hendrenmalone.com

                                Co-Counsel for the Trustee




                                         9
